                Case 5:20-cv-01142-P Document 25 Filed 04/19/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

DONALD WATKINS,                                          )
                                                         )
                             Plaintiff,                  )
                                                         )
v.                                                       )         No. CIV-20-1142-P
                                                         )
ANDREW M. SAUL,                                          )
COMMISSIONER OF SOCIAL                                   )
SECURITY ADMINISTRATION,                                 )
                                                         )
                             Defendant.                  )

                                                        ORDER

           Before the Court is the Report and Recommendation (Doc. No. 24) of Magistrate

Judge Gary P. Purcell, wherein he recommends that the action be dismissed as moot

because Defendant has reinstated Plaintiff’s benefits pending the outcome of his

administrative appeal, an argument presented in a response to Plaintiff’s Amended

Emergency Temporary Restraining Order. Judge Purcell ordered Plaintiff to file a reply

brief in support of his position, which Plaintiff failed to do.1 (Doc. No. 18). Thereafter

Judge Purcell ordered Plaintiff to either file a reply or to show cause why the case should

not be dismissed. (Doc. No. 21). Plaintiff filed a document, but it did not address the issues

raised by Defendant’s response to his prior motion. Accordingly, Judge Purcell ordered

Plaintiff to file a Reply not later than March 4, 2021, which Plaintiff failed to do, resulting

in the Report and Recommendation issued on March 23, 2021, recommending the

dismissal of this action. (Doc. Nos. 22, 24). Despite being advised of his right to file an


1
    Plaintiff was also advised that he could voluntarily dismiss the action, but did not avail himself of that opportunity.
          Case 5:20-cv-01142-P Document 25 Filed 04/19/21 Page 2 of 2




objection to the Report and Recommendation, Plaintiff has not objected thereto within the

time limits prescribed, nor has he sought an extension of time in which to object.

Accordingly, and for the reasons set forth therein, the Report and Recommendation is

hereby ADOPTED and this action is dismissed without prejudice.

      IT IS SO ORDERED this 19th day of April 2021.




                                           2
